                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


TIMOTHY HAUDER,

                        Plaintiff,                                       8:17CV492

        v.
                                                                           ORDER
THE UNITED STATES SMALL BUSINESS
ADMINISTRATION, UNKNOWN EMPLOYEES
OF THE SMALL BUSINESS
ADMINISTRATION, and Debra McNew,

                        Defendants.


       This matter is before the court on the Suggestion of Bankruptcy (Filing No. 93). The

defendant, Debra Dodge, f/k/a Debra McNew filed the suggestion based on her Chapter 7

bankruptcy filing on February 28, 2019. The filing was made in the District of Nebraska and is

designated Case No. 19-40310. Upon consideration,

       IT IS ORDERED:

       1.    Pursuant to NEGenR 1.5(a)(1) and 28 U.S.C. § 157, this case is stayed pursuant to

             11 U.S.C. § 362 as to defendant Debra Dodge f/k/a Debra McNew.

       2. The Court shall proceed with this case as to the parties not in bankruptcy.

       3. The Clerk of the Court for the District of Nebraska shall furnish the court file

to the Clerk of the Bankruptcy Court for the District of Nebraska.



       Dated this 13th day of May, 2019.


                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge
